UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7413



WILLIE J. DANIELS, JR.,

                                           Petitioner - Appellant,

          versus


MARTIN J. MCDADE, Superintendent of Harnett
Correctional   Institution; NORTH  CAROLINA
ATTORNEY GENERAL,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-00-230-1)


Submitted:   December 14, 2000         Decided:     December 20, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie J. Daniels, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie J. Daniels, Jr., seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).*   We have reviewed the record and the

magistrate judge’s opinion and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the magistrate judge.    See Daniels v.

McDade, No. CA-00-230-1 (M.D.N.C. Sept. 26, 2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




     *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).


                                2